Citation Nr: 0714832	
Decision Date: 05/18/07    Archive Date: 06/01/07

DOCKET NO.  03-32 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased initial rating for acne, 
currently evaluated as 10 percent disabling.

2.  Entitlement to a compensable initial rating for a keloid 
on the back.

3.  Entitlement to a compensable initial rating for ganglion 
removal on the left foot.

4.  Entitlement to a compensable initial rating for chronic 
sinusitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. W. Harley, Associate Counsel
INTRODUCTION

The veteran had active service from October 1981 through 
October 2001.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from December 2001 and 
October 2003 rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In August 2002, the veteran claimed service connection for 
keloids on her ears, arms, and foot.  The condition of the 
veteran's foot has already been service-connected and is 
considering in the decision, below.  However, service 
connection for a condition of her arms and ears has not yet 
been adjudicated.  The matter is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  There is no competent medical evidence showing that the 
veteran's acne has been manifested by constant exudation or 
itching, extensive lesions, or marked disfigurement, or that 
it covers 20 to 40 percent of her entire body or 20 to 40 
percent of her face, or that she has been treated with 
corticosteroids or other immunosuppressive drugs.

2.  The veteran has a 7 x 1 centimeter linear scar on the 
mid-back that is not poorly nourished, subject to repeated 
ulceration, or tender and painful on objective demonstration; 
and, there is no evidence of limitation of motion or function 
of the back due to the scar.  

3.  The veteran has a 5.5 x 1 centimeter linear scar on the 
left dorsal foot that is not poorly nourished, subject to 
repeated ulceration, or tender and painful on objective 
demonstration; and, there is no evidence of limitation of 
motion or function of the foot due to the scar.  

4.  The competent medical evidence does not show that the 
veteran's sinusitis causes one or two incapacitating episodes 
per year of sinusitis requiring prolonged antibiotic 
treatment, or; three to six non-incapacitating episodes per 
year characterized by headaches, pain, and purulent discharge 
or crusting at any time since service.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for acne are not met.  38 U.S.C.A. § 1155 (West 
2005); 38 C.F.R. § 4.118, Diagnostic Code (DC) 7806 (2002); 
38 C.F.R. § 4.118, DC 7806 (2006).

2.  The criteria for an initial compensable rating for keloid 
on back are not met.  38 U.S.C.A. § 1155 (West 2005); 
38 C.F.R. § 4.118, DC 7819 (2002); 38 C.F.R. § 4.118, DC 7819 
(2006).

3.  The criteria for an initial compensable rating for 
ganglion removal left foot are not met.  38 U.S.C.A. § 1155 
(West 2005); 38 C.F.R. § 4.118, DC 7819 (2002); 38 C.F.R. 
§ 4.118, DC 7819 (2006).

4.  The criteria for an initial compensable rating for 
chronic sinusitis are not met. 38 U.S.C.A. § 1155 (West 
2005); 38 C.F.R. § 4.118, DC 6510 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking increased ratings for her service 
connected acne, a keloid on the back, ganglion removal on the 
left foot, and chronic sinusitis.  Each of these appeals is 
from the initial rating decisions involving these claimed 
conditions.  Disability evaluations are determined by the 
application of VA's Schedule for Rating Disabilities, which 
sets forth separate rating codes for various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Evidence to be 
considered in the appeal of an initial rating is not limited 
to that reflecting the then current severity of the disorder.  
Fenderson v. West, 12 Vet. App. 119 (1999).  A disability 
must be considered in the context of the whole recorded 
history.  

Acne

The veteran is currently rated as 10 percent disabled for her 
service connected acne under 38 C.F.R. § 4.118, Diagnostic 
Code (DC) 7806.  This appeal arises out of the claim 
originally filed in November 2001.  The regulation governing 
diseases of the skin changed, effective August 2002.  Where a 
law or regulation changes after a claim has been filed or 
reopened, but before the administrative or judicial appeals 
process has been concluded, the version of the law or 
regulation most favorable to the veteran must apply, unless 
Congress or the Secretary provides otherwise, which is not 
the case here.  If the amendment is more favorable, the Board 
must apply that provision to rate the disability for periods 
after the effective date of the regulatory change, and apply 
the prior regulation to rate the veteran's disability for 
periods preceding the effective date of the regulatory 
change. See VAOGCPREC 3-00, 65 Fed. Reg. 33422 (2000); 
VAOPGCPREC 7-03; 69 Fed. Reg. 25179 (2003); Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003); 38 C.F.R. § 
3.114(a).  Here, the veteran was provided a copy of the new 
regulations in an October 2003 statement of the case and 
afforded the opportunity to submit additional argument.  The 
Board may therefore proceed with consideration of the new 
rating criteria without prejudice to the veteran.  See 
Bernard v Brown, 4 Vet. App. 384, 393- 394 (1993).

Under the old regulation, an increase to 30 percent requires 
evidence showing that the veteran's acne is manifested by 
constant exudation or itching, extensive lesions, or marked 
disfigurement.  38 C.F.R. § 4.118, DC 7806 (2002).  

An increase to 30 percent under the amended regulation 
requires evidence showing that the veteran's acne covers 20 
to 40 percent of her entire body or 20 to 40 percent of the 
exposed areas affected, or; systemic therapy such as 
corticosteroids or other immunosuppressive drugs are required 
for a total duration of six weeks or more, but not 
constantly, during the past 12-month period.  38 C.F.R. 
§ 4.118, DC 7806 (2006).

A review of the veteran's entire claims folder reveals that 
she has been treated consistently for mild acne since service 
as shown in January 1990 and March 1995 handwritten notes in 
service medical records, a December 2001 VA outpatient 
treatment note, and an August 2005 VA outpatient treatment 
note.  The most recent outpatient note shows that she is 
currently diagnosed by her treating dermatologist with "acne 
vulgaris, well-controlled on current regimen."  That current 
regimen is identified in the August 2005 note as daily use of 
doxycycline and Retin A/clindamycin.

The veteran was also afforded a VA skin examination in July 
2005 to assess the current severity of her acne in relation 
to her increased rating claim.  While the VA examiner did not 
have access to the claims folder at the time of the 
examination, the veteran's reported history is consistent 
with the medical evidence described above.  As such, a review 
of the record by the claims folder would provide no 
additional information to change the nature of her disability 
at the time of the examination.  In July 2005, based upon 
physical examination, the VA examiner reported "a few 
inflammatory papules and open comedones" that involved 
"less than 1 percent of the face and body."  The examiner 
diagnosed "mild acne, which is well controlled."  

At no time since service has the veteran's acne been 
manifested by constant exudation or itching, extensive 
lesions, or marked disfigurement.  Nor is there evidence to 
show that her acne covers 20 to 40 percent of her entire body 
or 20 to 40 percent of her face.  The evidence shows that she 
consistently uses topical ointments to control her acne as 
shown in an August 2005 VA outpatient treatment note.  There 
is no evidence of treatment with corticosteroids or other 
immunosuppressive drugs.  Therefore, an increase is not 
warranted under either the old or new regulations.  

The weight of the credible evidence demonstrates that the 
veteran's acne does not warrant an initial rating in excess 
of 10 percent.  As the preponderance of the evidence is 
against this claim, the "benefit of the doubt" rule is not 
for application, and the Board must deny the claim.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).



Keloid on Back and Ganglion Removal Left Foot

The veteran is currently receiving a noncompensable rating 
for both the residuals of the keloid removal from her back, 
and the residuals of the ganglion removal from the left foot.  
In particular, she is rated for the scarring residuals under 
38 C.F.R. § 4.118, DC 7819.  As discussed above, the rating 
criteria under 38 C.F.R. § 4.118 changed, effective August 
2002.  The veteran will be rated under the version most 
favorable to her claims for periods after August 2002 and the 
prior regulation is applied to rate the veteran's disability 
for periods before.  

Under the old regulations, benign new growths on the skin 
shall be rated as "scars, disfigurement, etc."  38 C.F.R. 
§ 4.118, DC 7819 (2002).  The Board has reviewed all possibly 
applicable rating criteria and finds that to be the most 
appropriate for the veteran's rating.  DC's 7801 and 7802 
under the old regulations are specifically for burn scars and 
do not apply to this veteran's claim.  DC 7803 allows a 10 
percent rating for scars that are superficial, poorly 
nourished, with repeated ulceration.  DC 7804 allows 10 
percent for scars that are superficial, tender and painful on 
objective demonstration.  Other scars are rated under DC 7805 
based upon limitation of function.  See 38 C.F.R. § 4.118, DC 
7801-7805 (2002).

The amended regulations instruct VA to rate benign skin 
neoplasms as disfigurement of the head, face or neck (DC 
7800), scars (DC's 7801-7805), or impairment of function.  
38 C.F.R. § 4.118, DC 7819 (2006).  As the veteran's keloid 
is on the back, DC 7800 does not apply.  DC 7801 allows a 10 
percent rating for scars, other than on the head, face or 
neck, that are deep or that cause limited motion, and that 
cover an area exceeding 6 square inches.  DC 7802 allows 10 
percent for scars, other than the head, face, or neck, that 
are superficial and that do not cause limited motion, and 
that cover an area of 144 square inches or greater.  
Superficial, unstable scars are awarded 10 percent under DC 
7803, and superficial scars that are painful on examination 
are awarded 10 percent under DC 7804.  Other scars are rated 
based upon limitation of function of the affected part under 
DC 7804.  See 38 C.F.R. § 4.118, DC 7801-7805 (2006).

The veteran's service medical records show that she was 
treated for a lump in the back in August 1994, and a lipoma 
in the mid back in November 1994.  She is separately service 
connected for this condition.  A January 1996 note in the 
service medical records shows a keloid formation being 
removed from her mid back in service.  Since service, the 
veteran's records do not show treatment for the mid back.  

The service medical records in June 2001 also show the 
veteran's complaints of pain due to a "bump" on her left 
foot, which was diagnosed as a ganglion.  The ganglion was 
removed in service in July 2001.  Since service the veteran 
has complained of pain in her foot and referred to her keloid 
treatment, such as in a December 2001 VA outpatient treatment 
note.  A January 2002 examination note shows that the veteran 
had a keloid of her anterior left foot.  In her August 2002 
notice of disagreement, the veteran reported continuing pain 
in her foot, as well as swelling and scarring.  

In relation to these claims, the veteran was afforded a VA 
examination to assess the current severity of the scar in the 
mid-back area where the keloid was removed and around her 
left foot.  In July 2005, a VA examiner reported, based upon 
physical examination, that the veteran had a 5.5 x 1 
centimeter linear scar on the left dorsal foot, and a 7 x 1 
centimeter linear scar on the mid-back.  The examiner 
discussed these scars generally as without pain or adherence 
underlying tissue over the scars.  While the examiner 
reported that the texture of the veteran's scars was 
irregular, there was no evidence of ulceration or breakdown 
of the skin or elevation or depression of the surface contour 
of the scars.  The scars were superficial with no underlying 
soft tissue loss.  There was no inflammation, edema, or 
keloid formation, nor evidence of induration or inflexibility 
of the skin or limitation of motion or function.  The 
examiner reported the scars to be stable.

The medical evidence does not show that either of the 
veteran's scars is poorly nourished, subject to repeated 
ulceration, or tender and painful on objective demonstration.  
Nor is there evidence of limitation of motion or function of 
the back or foot due to these scars.  Therefore, a 
compensable rating is not warranted under the old regulations 
for either the back or the left foot.  

Also, both scars are too small to warrant a compensable 
rating under DC 7801
(6 square inches required) or DC 7802 (144 square inches 
required).  While the scars are both reported as superficial, 
neither are noted as unstable, so an increase under DC 7803 
is not warranted.  The veteran does report some pain while 
wearing shoes.  However, upon examination there is no pain or 
loss of function reported, and an increase is not warranted 
under either DC 7804 or DC 7805.  Based upon a review of the 
medical evidence, there is no avenue for a compensable rating 
for either the veteran's keloid of the mid back, or the 
ganglion removal from the left foot.  The evidence does not 
support an increase at any time under any of the applicable 
rating criteria.

The weight of the credible evidence demonstrates that neither 
the veteran's keloid on the back, nor the ganglion removal 
from the left foot, warrant an initial compensable rating. As 
the preponderance of the evidence is against these claims, 
the "benefit of the doubt" rule is not for application, and 
the Board must deny both claims. See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Chronic Sinusitis

The veteran is service connected at a noncompensable rate for 
chronic sinusitis under 38 C.F.R. § 4.97, DC 6510 (2006).  
This DC applies the General Rating Formula for Sinusitis to 
assess ratings.  A compensable, 10 percent, rating requires a 
showing of one or two incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; three to six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  38 C.F.R. § 4.97, 
DC 6510 (2006).

A review of the veteran's service medical records show that 
she complained of runny eyes, difficulty breathing and nasal 
congestion in June 1986.  She was diagnosed with seasonal 
sinusitis.  She again complained of sinus congestion in July 
1987.  She was diagnosed with allergic rhinitis by history.  
The veteran was also seen for facial pain in service in 
August 1990.  Later in her military career, the veteran was 
again seen for the same complaints and assessed as having 
allergic rhinitis, such as in July 2000 and May 2001 service 
medical records.  

Following service, evidence of the veteran's treatment of 
sinusitis is scarce.  In December 2001 the veteran reported 
"sinus problems," but a VA physician noted in a report that 
there was no nasal drippage.  At that time, the veteran was 
taking no medication.  She complained of headaches in March 
2005.  The headaches were associated with a February 2005 
motor vehicle accident, rather than with any sinus or allergy 
problems.  There is, however, no record of active treatment 
or medication for sinusitis since service.  

The veteran was afforded a VA examination to assess the 
current severity of her sinusitis in July 2005.  She gave an 
accurate history to the examiner, so despite his not having 
the claims folder available for review, his examination and 
report are adequate for rating purposes for this increase 
rating claim.  At the time of examination, the veteran denied 
any purulence.  She reported some facial pain with headaches, 
but noted that it is not chronic or persistent such that 
antibiotics are required.  She has had no nasal surgery.  
Physical examination revealed that the veteran's alar dorsum 
is straight, that she had "pale enlarged inferior 
turbinates."  There was no purulence or obstruction 
observed, and no "frank drainage" was noted.  There was 
also no tenderness on palpation, and there were no reported 
changes to her smell or taste.  The examiner reported that, 
at the time of that examination, there was "no evidence of 
sinusitis on examination."  

Because the medical evidence does not show that the veteran 
had one or two incapacitating episodes per year of sinusitis 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment, or; three to six non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain, an 
purulent discharge or crusting at any time since service, a 
compensable rating is not warranted under DC 6510.

The weight of the credible evidence demonstrates that the 
veteran's sinusitis does not warrant an initial compensable 
rating. As the preponderance of the evidence is against this 
claim, the "benefit of the doubt" rule is not for 
application, and the Board must deny the claim. See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Duties to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the veteran and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim. This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the veteran and which portion VA will attempt to 
obtain on the veteran's behalf.  38 U.S.C.A. §§ 5103, 5103A, 
5107 (West 2005); 
38 C.F.R. § 3.159 (2006).  The notice must: (1) inform the 
veteran of the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the veteran 
of the information and evidence that VA will seek to provide; 
(3) inform the veteran of the information and evidence she is 
expected to provide; and (4) request or tell the veteran to 
provide any evidence in her possession that pertains to the 
claim, or something to the effect that the claimant should 
"give us everything you've got pertaining to your claim(s)."  
Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

Here, VA sent correspondence in April 2003.  This letter, the 
rating decisions, and statement of the case discussed 
specific evidence, the particular legal requirements 
applicable to the claims, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decisions.  The October 2003 statement of the case also 
informed the veteran of the change in regulation during the 
course of her appeal.  VA made all efforts to notify and to 
assist the veteran with regard to the evidence obtained, the 
evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general responsibility of the 
veteran to make sure VA receives all requested evidence.  Any 
defect with regard to the timing or content of the notice is 
harmless because of the thorough and informative notice 
provided throughout the adjudication and because the veteran 
had a meaningful opportunity to participate effectively in 
the processing of the claims with an adjudication of the 
claims by the RO subsequent to receipt of the required 
notice.  There has been no prejudice to the veteran, and any 
defect in the timing or content of the notice has not 
affected the fairness of the adjudication.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006) (specifically declining to 
address harmless error doctrine); see also Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  While the veteran was 
not informed of the type of evidence necessary to establish 
an effective date or a disability rating, as is required 
under Dingess, these issues are moot considering the 
disposition of these issues on the merits.  The Board finds 
that the veteran had received satisfactory notice prior to 
the most recent adjudication of her claim by the agency of 
original jurisdiction in the October 2005 supplemental 
statement of the case.  

All relevant, identified, and available evidence has been 
obtained.  The veteran has not referred to any additional, 
unobtained, relevant, available evidence.  VA also obtained 
medical examinations in relation to these claims.  The Board 
finds that VA has satisfied both the notice and duty to 
assist provisions of the law.


ORDER

Entitlement to an increased initial rating for acne is 
denied.

Entitlement to an initial compensable rating for a keloid on 
the back is denied.

Entitlement to an initial compensable rating for ganglion 
removal on the left foot is denied.

Entitlement to an initial compensable rating for chronic 
sinusitis is denied.



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


